DETAILED ACTION
This action is in reply to Applicant’s Reply submitted 2 May 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2 May 2022 have been fully considered but they are not persuasive.
Regarding the rejection of Claims 22-23 and 25-27, and 25-27 under 35 USC 112(a), Applicant argued that the title “INDUCTIVE POWER SYSTEM SUITABLE FOR ELECTRIC VEHICLES” and paragraph [0001] “This invention relates to systems for inductive power transfer. The invention has particular application to powering electric vehicles from a roadway over which the vehicles travel. It is also applicable to other wireless power applications” provides support for the limitation “electric vehicle inductive power transfer system”. Examiner respectfully disagrees. A system suitable for or related to does not make the system as explicitly stated an  “electric vehicle inductive power transfer system”.
Regarding the rejection of Claims 5, 7, 11, 16, and 27 under 35 USC 112(a), Applicant has not clearly provided where in the speciation or drawings “power transfer circuits” is supported.  If “power transfer circuits” is the equivalent of power transfer module and power module then the specification and claims should be amended for consistency and clarity.
Regarding the rejection of Claim 16 under 35 USC 112(a), Applicant has not clearly provided where in the speciation or drawings where “a plurality of storage capacitors extending along or across the roadway for storing energy from the inductively received power” is supported.
Regarding the rejection of Claims 5, 7, 10, 11, 16, 17, 22, 25, and 27 under 35 USC 112(b), Applicant has not clarified whether “power transfer circuit” is the equivalent of “power module” and/or  “power module” and if so, amend the specification and claims so that the terms are consistent and not ambiguous.
Regarding the rejection of Claim 10 under 35 USC 112(b), Applicant has not clarified the limitation “wherein energy supplied from the storage capacitor to the plurality of power transfer modules is supplied independent of the inductively received power”.  It is still not clear if the storage capacitor is drawing power from other power source and never receives power from the inductively received power, or whether the energy supplied from the storage capacitor to the plurality of power transfer modules is at a different rate than the energy supply to the storage capacitor by the inductively received power.
Regarding the rejection of Claim 11 under 35 USC 112(b), the limitation “plurality of storage capacitors connected in parallel”, Applicant has not clearly provided in the arguments where in the speciation or drawings this limitation is supported.
Regarding the rejection of Claim 16 under 35 USC 112(b), the recited limitations, “a power transfer circuit for energizing a plurality of power transfer modules”, “the power transfer circuit comprising: a pick-up coil for receiving power inductively from the elongate primary conductive loop”, “a plurality of storage capacitors connected in parallel and extending along or across the roadway for storing energy from the inductively received power”, and “a plurality of inverters for supplying electrical energy from the plurality of storage capacitors to power transfer modules”, Applicant has not clearly provided in the arguments where in the speciation or drawings this limitation is supported.
Regarding the rejection of Claims 22-23 and 25-27 under 35 USC 112(b), with regard to the limitation “electric vehicle inductive power transfer system”, Applicant has not clearly provided in their arguments where in the speciation or drawings this limitation is supported. A system suitable for or related to does not make the system as explicitly stated an “electric vehicle inductive power transfer system”.
Regarding the rejection of Claim 33 under 35 USC 112(b), regarding the limitation “the plurality of storage capacitors connected in parallel with the DC current”, Applicant has not clearly argued if a plurality of storage capacitors are connected in parallel with each other within each transfer circuit or if each transfer circuit has its capacitor in parallel with the capacitor of another transfer circuit wherein a plurality of storage capacitors are connected in a group and parallel with adjacent transfer circuits with its corresponding circuit elements.  As previously mentioned the original specification, claims, and drawings do not adequately define this limitation.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11, 13, 14, 33, 16, 5, 7, 10, 17, 22, 23, and 25-27 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claims 5, 7, 11, 16, and 27, the limitation “power transfer circuits” is not supported in the original specification, claims, or drawings.
Regarding Claim 16, the limitation “a plurality of storage capacitors connected in parallel and extending along or across the roadway for storing energy from the inductively received power”, in particular a plurality of storage capacitors extending along or across the roadway for storing energy from the inductively received power, is not supported in the original specification, claims or drawings.
Regarding Claims 22-23 and 25-27, the limitation “electric vehicle inductive power transfer system” is not supported in the original specification, claims, or drawings.
Regarding Claims 13-14, and 33, they depend from Claim 11 and are also rejected for the reasons stated above.
Regarding Claims 5, 7, 10, 17, 22, 23, and 25-27, they depend from Claim 16 and are also rejected for the reasons stated above.


Claims 11, 13, 14, 33, 16, 5, 7, 10, 17, 22,23, and 25-27 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 5, 7, 11, 16, and 27, the recited limitation “power transfer circuits” is unclear.  This limitation is unclear because it is not supported nor described in the original specification, claims, or drawings.  For purposes of examination, power transfer circuit, power transfer module, and power module will be interpreted as the same.
Regarding Claims 5, 7, 10, 16, 17, 22, and 25, the recited limitation “power transfer module” is unclear.  This limitation is unclear because paragraph [0066] of Applicant’s published application references “power transfer module”, however paragraphs [0067], [0072], [0081], and [0082] references “power module”, so it is not clear if “power transfer module” is the same as “power module” or something different.  For purposes of examination, power transfer circuit, power transfer module, and power module will be interpreted as the same.
Regarding Claim 10, the limitation “wherein energy supplied from the storage capacitor to the plurality of power transfer modules is supplied independent of the inductively received power” is unclear.  It is not clear if the storage capacitor is drawing power from other power source and never receives power from the received power, or whether the energy supplied from the storage capacitor to the plurality of power transfer modules is at a different rate than the energy supply to the storage capacitor by the inductively received power.  For purposes of examination, “wherein energy supplied from the storage capacitor to the plurality of power transfer modules is supplied independent of the inductively received power” will be interpreted to mean the energy supplied from the storage capacitor to the plurality of power transfer modules is at a different rate than the energy supply to the storage capacitor by the inductively received power.
Regarding Claim 11, the limitation “plurality of storage capacitors connected in parallel” is unclear.  This limitation is unclear because it is not clear if a plurality of storage capacitors is connected in parallel with each other within each transfer circuit or if each transfer circuit has its capacitor in parallel with the capacitor of another transfer circuit wherein a plurality of storage capacitors is connected in a group and parallel with adjacent transfer circuits with its corresponding circuit elements.  The original specification, claims, and drawings do not adequately define this limitation.  For purposes of examination, “plurality of storage capacitors connected in parallel” will be interpreted as plurality of storage capacitors connected in parallel within a power module.
Regarding Claim 16, the recited limitations, “a power transfer circuit for energizing a plurality of power transfer modules”, “the power transfer circuit comprising: a pick-up coil for receiving power inductively from the elongate primary conductive loop”, “a plurality of storage capacitors connected in parallel and extending along or across the roadway for storing energy from the inductively received power”, and “a plurality of inverters for supplying electrical energy from the plurality of storage capacitors to power transfer modules”, are unclear.
“a power transfer circuit for energizing a plurality of power transfer modules” is unclear because the original specification, claims, and drawings have not defined what the power transfer circuit is.  For purposes of examination, power transfer circuit, power transfer module, and power module will be interpreted as the same.
“the power transfer circuit comprising: a pick-up coil for receiving power inductively from the elongate primary conductive loop” is unclear because the “power transfer module” or “power module” as described in the original specification, claims and drawings comprises the pick-up coil for receiving power so it is unknown how the power transfer circuit can receive power inductive, since it has not been disclosed or described.  For purposes of examination, power transfer circuit, power transfer module, and power module will be interpreted as the same.
“a plurality of storage capacitors connected in parallel and extending along or across the roadway for storing energy from the inductively received power” is unclear because it is not clear if a plurality of storage capacitors are connected in parallel with each other within each transfer circuit or if each transfer circuit has its capacitor in parallel with the capacitor of another transfer circuit wherein a plurality of storage capacitors are connected in a group and parallel with adjacent transfer circuits with its corresponding circuit elements. It is also unclear because the original specification, claims, and drawings do not adequately define this limitation.  For purposes of examination, “plurality of storage capacitors connected in parallel” will be interpreted as plurality of storage capacitors connected in parallel within a power module.
“a plurality of inverters for supplying electrical energy from the plurality of storage capacitors to power transfer modules” is unclear because the original specification, claims and drawings supports the plurality of inverters and the plurality of storage capacitors to be part of the power transfer modules or power modules, so it is not clear how the plurality of inverters supplies power from the plurality of storage capacitors to power transfer modules.  For purposes of examination, “a plurality of inverters for supplying electrical energy from the plurality of storage capacitors to power transfer modules” will be interpreted as a plurality of inverters supplying energy received from a plurality of capacitors to a load.
Regarding Claims 22-23 and 25-27, the recited limitation “electric vehicle inductive power transfer system” is unclear.  This limitation is unclear because it is not supported nor described in the original specification, claims, or drawings.  For purposes of examination “electric vehicle inductive power transfer system” and “electric vehicle inductive power system” will be interpreted as the same.
Regarding Claim 33, the recited limitation “the plurality of storage capacitors connected in parallel with the DC current”, is unclear.  This limitation is unclear because it is not clear if a plurality of storage capacitors is connected in parallel with each other within each transfer circuit or if each transfer circuit has its capacitor in parallel with the capacitor of another transfer circuit wherein a plurality of storage capacitors is connected in a group and parallel with adjacent transfer circuits with its corresponding circuit elements.  The original specification, claims, and drawings do not adequately define this limitation.  For purposes of examination, “plurality of storage capacitors connected in parallel” will be interpreted as plurality of storage capacitors connected in parallel within a power module.
Regarding Claims 13-14, and 33, they depend from Claim 11 and are also rejected for the reasons stated above.
Regarding Claims 5, 7, 10, 17, 22, 23, and 25-27, they depend from Claim 16 and are also rejected for the reasons stated above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 13, 14, 33, 39-40, 42, ,16, 5, 7, 10, 17, 22-23, 25-31, 32, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Boys et al. US 2012/0217111, in view of Miller et al. US 2016/0001662.
Regarding Claim 11, Boys teaches a method of inductive power transfer, the method comprising: 
receiving power inductively, via a plurality of power transfer circuits (pick-up 103 & power module 411, fig. 40A (pick-up 103 & power module 111, fig. 1A)), from a same primary conductor (primary loop 102, fig. 40A (primary loop 102, fig. 1A))
supplying electrical energy to a magnetic flux coupling apparatus (load pick-up 110, fig. 1A) to make power available inductively to a load (vehicle, fig. 1A).  Boys further teaches storing energy from received power in a capacitor (124,  fig. 40A) and additionally teaches power transfer circuits which are in parallel (pick-up 103 & power module 111, fig. 1A) and comprise a storage capacitor (capacitor 124, fig. 40A) however is silent regarding storing energy from received power in a plurality of storage capacitors connected in parallel in the power transfer circuit, and wherein power transfer to the load exceeds the inductively received power. 
Miller teaches storing energy from received power in a plurality of storage capacitors connected in parallel (an electrochemical capacitor as referred herein can be a single electrochemical capacitor or a plurality of electrochemical capacitors in a parallel connection and/or in a series connection, fig. 7 and refer to [0039]) and wherein power transfer to the load exceeds the inductively received power (the electrochemical capacitor supplies a large burst of power to the high frequency inverter as a vehicle passes over the primary pad(s). Although this configuration does not provide an active energy management on the electrochemical capacitor as in the circuit of FIG. 6, the voltage dynamics of the output of the AFE unit, i.e., the DC link, can be slowed down so that the high charging power supplied to the passing vehicles does not reflect back to the power grid, refer to [0064]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the plurality storage capacitors as taught by Miller with the IPT of Boys in order to incorporate the storage of power or energies in a storage means such as capacitors for long term usage/storage, to be able to charge them quickly via a power source, and to discharge the available power quickly to power loads which comes in contact with the transfer circuits along the roadway.
Regarding Claim 13, the combination of Boys and Miller teaches all of the limitations of Claim 11 above and further teaches comprising regulating the power supplied from the storage means to the magnetic flux coupling apparatus (HF power inverter, fig. 7 of Miller). 
Regarding Claim 14, the combination of Boys and Miller teaches all of the limitations of Claim 13 above and further teaches wherein regulating the supplied power comprises regulating a voltage provided to an inverter (HF power inverter, fig. 7 of Miller).
Regarding Claims 33, 39-40 and 42, the combination of Boys and Miller teaches all of the limitations of Claim 11 above and further teaches wherein the method comprises rectifying AC current from the inductively received power to produce DC current, and charging the plurality of storage capacitors connected in parallel with the DC current.  (full bridge rectifier 120, fig. 40A, power from the full bridge rectifier charges the capacitor with the boost circuit, refer to [0231] of Boys). 
Regarding Claim 16, Boys teaches an electric vehicle inductive power system comprising: 
an elongate primary conductive loop associated with a roadway and configured to provide a magnetic field for inductive power transfer (primary loop 102, fig. 40A (primary loop 102, fig. 1A)), 
a power transfer circuit for energizing a plurality of power transfer modules ((power module 411, fig. 40A (power module 111, fig. 1A)), the power transfer circuit comprising: 
a pick-up coil for receiving power inductively from the elongate primary conductive loop (pick-up 103, figs. 40A and 1A),
a storage capacitors (124, fig. 40A) connected in parallel and extending along or across the roadway for storing energy from the inductively received power (power modules (411, fig. 40A (111, fig. 1A) are in parallel and comprise a storage capacitor), and 
a plurality of inverters (125, fig. 40A) for supplying electrical energy from the plurality of storage capacitors to power transfer modules, however is silent regarding a plurality of storage capacitors connected in parallel.
Miller teaches storing energy from received power in a plurality of storage capacitors connected in parallel (an electrochemical capacitor as referred herein can be a single electrochemical capacitor or a plurality of electrochemical capacitors in a parallel connection and/or in a series connection, fig. 7 and refer to [0039]) 
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the plurality storage capacitors as taught by Miller with the IPT of Boys in order to incorporate the storage of power or energies in a storage means such as capacitors for long term usage/storage, to be able to charge them quickly via a power source, and to discharge the available power quickly to power loads which comes in contact with the transfer circuits along the roadway.
Regarding Claim 5, the combination of Boys and Miller teaches all of the limitations of Claim 16 above and further teaches wherein the power transfer circuit comprises a power regulator for regulating power provided to the plurality of power transfer modules, and the power regulator is provided between the storage capacitor and the inverter (DC-DC converter, fig. 8 and refer to [0065] of Miller), which can regulate the power from the capacitor. 
Regarding Claims 7 and 35, the combination of Boys and Miller teaches all of the limitations of Claim 16 above and further teaches wherein the power transfer circuit comprises a power regulator (inductor 121, diode 123, and switch 122 formed a boost circuit in Fig. 40A refer to [0231] of Boys “This parallel resonant circuit is then input to a rectifier which controls the voltage across capacitor 124 using DC inductor 121, diode 123 and decoupling switch 122”), and the power regulator regulates a level of power supplied to the plurality of power transfer modules dependent on a power requirement a pick-up supplied by the power transfer modules.
Regarding Claim 10, the combination of Boys and Miller teaches all of the limitations of Claim 16 above and further teaches wherein energy supplied from the storage capacitor to the plurality of power transfer modules is supplied independent of the inductively received power.  The capacitor supplies power to the load at higher rate than the inductively received power.  In principle any capacitor large or small in a DC link is act like an absorber; when power supplies from the supply end is higher, the capacitor absorb the extra energy; and act like an additional power source when the load end draws more current, the capacitor discharge it energy to supply to the load; that is the primary reason to place a capacitor in the DC link, otherwise the capacitor is not needed; energy storage is an inherence feature of capacitors and inductors, refer to [0064] of Miller.
Regarding Claim 17, the combination of Boys and Miller teaches all of the limitations of Claim 16 above and further teaches wherein power transfer from the power transfer modules may exceed the power received inductively from the primary conductive loop ((the electrochemical capacitor supplies a large burst of power to the high frequency inverter as a vehicle passes over the primary pad(s).  Although this configuration does not provide an active energy management on the electrochemical capacitor as in the circuit of FIG. 6, the voltage dynamics of the output of the AFE unit, i.e., the DC link, can be slowed down so that the high charging power supplied to the passing vehicles does not reflect back to the power grid, refer to [0064] of Miller).
Regarding Claim 22, the combination of Boys and Miller teaches all of the limitations of Claim 16 above and further teaches wherein the system comprises a plurality of power transfer modules, the plurality of inverters are configured to drive the plurality of power transfer modules with energy from the plurality of storage capacitors, and the system is configured to transfer power to an inductively coupled load, via the power transfer modules, that exceeds the power received by the pick-up coil (the electrochemical capacitor supplies a large burst of power to the high frequency inverter as a vehicle passes over the primary pad(s). Although this configuration does not provide an active energy management on the electrochemical capacitor as in the circuit of FIG. 6, the voltage dynamics of the output of the AFE unit, i.e., the DC link, can be slowed down so that the high charging power supplied to the passing vehicles does not reflect back to the power grid, refer to [0064] of Miller).
Regarding Claims 23 and 38, the combination of Boys and Miller teaches all of the limitations of Claim 16 above and further teaches a plurality of output capacitors (127, fig. 40A), and each of the plurality of output capacitors is connected in parallel with one of the plurality of inverters (inverter 125, fig. 40A of Boys).
Regarding Claim 25, the combination of Boys and Miller teaches all of the limitations of Claim 16 above and further teaches wherein the system comprises a DC cable, and the DC cable is configured to extend under the roadway from the pick-up coil and storage capacitor, on one side of the roadway, to the inverter and output capacitor, at a location in or under the roadway and adjacent to a power transfer module (cables etc. under the roadway do not have voltages or currents induced in them.  Thus the 125 A feeder and the power transmission module do not interfere with each other at all, refer to [0171] of Boys). 
Regarding Claim 26, the combination of Boys and Miller teaches all of the limitations of Claim 16 above and further teaches wherein the system is configured to supply energy from the plurality of storage capacitors (storage capacitor 124, fig. 40A of Boys in combination with plurality of capacitor taught by Miller) that are connected in parallel to one of the output capacitors (capacitor 127, fig. 40A of Boys).
Regarding Claims 27, 36-37, 41, and 43, the combination of Boys and Miller teaches all of the limitations of Claim 16 above and further teaches wherein the power transfer circuit is configured to isolate the elongate primary conductive loop from transient load demands (refer to [0159], [0205] and [0242] of Boys) (the electrochemical capacitor supplies a large burst of power to the high frequency inverter as a vehicle passes over the primary pad(s).  Although this configuration does not provide an active energy management on the electrochemical capacitor as in the circuit of FIG. 6, the voltage dynamics of the output of the AFE unit, i.e., the DC link, can be slowed down so that the high charging power supplied to the passing vehicles does not reflect back “isolate” to the power grid, refer to [0064] of Miller).
Regarding Claim 28, Boys teaches a method comprising: 
transferring power wirelessly from a first circuit (primary loop 102, fig. 40A (primary loop 102, fig. 1A)) to a second circuit (pick-up 103 & power module 411, fig. 40A (pick-up 103 & power module 111, fig. 1A)); 
storing energy from the wirelessly transferred power in the second circuit (storing energy in 124, fig. 40A which is within second circuit 411, fig. 40A); and 
wirelessly transferring power from the second circuit to a third circuit (pick-up 103 & power module 411, fig. 40A (pick-up 103 & power module 111, fig. 1A), to load, fig. 40A (pick-up 103 & power module 111, to load pick-up 110, fig. 1A)).  Boys however is silent wherein the power transferred from the second circuit to the third circuit exceeds the power transferred from the first circuit to the second circuit.
Miller teaches wherein the power transferred from the second circuit to the third circuit exceeds the power transferred from the first circuit to the second circuit (the electrochemical capacitor supplies a large burst of power to the high frequency inverter as a vehicle passes over the primary pad(s).  Although this configuration does not provide an active energy management on the electrochemical capacitor as in the circuit of FIG. 6, the voltage dynamics of the output of the AFE unit, i.e., the DC link, can be slowed down so that the high charging power supplied to the passing vehicles does not reflect back to the power grid, refer to [0064]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the plurality storage capacitors (storage energy, second circuit) as taught by Miller with the IPT of Boys in order to incorporate the storage of power or energies in a storage means such as capacitors for long term usage/storage, to be able to charge them quickly via a power source, and to discharge the available power quickly to power loads which comes in contact with the transfer circuits along the roadway.
Regarding Claim 29, the combination of Boys and Miller teaches all of the limitations of Claim 28, and further teaches wherein the method comprises switching the second circuit to charge a storage capacitor in the second circuit, when the second circuit is not transferring power to the third circuit, wherein the storage capacitor is charged with energy received from the first circuit via wireless power transfer.
Boys teaches a boost converter (inductor 121, diode 123, and switch 122, fig. 40A configured as a boost circuit) to provide voltage across the capacitor (charging the capacitor) and the energy input to the boost circuit is received from wireless power transfer of pickup coil 103, fig. 40A and refer to [0231].
Regarding Claim 30, the combination of Boys and Miller teaches all of the limitations of Claim 29 and further teaches wherein the method comprises supplying energy wirelessly from the storage capacitor to the third circuit to satisfy transient demand from the third circuit without imposing transient loading on the first circuit (the electrochemical capacitor supplies a large burst of power to the high frequency inverter as a vehicle passes over the primary pad(s).  Although this configuration does not provide an active energy management on the electrochemical capacitor as in the circuit of FIG. 6, the voltage dynamics of the output of the AFE unit, i.e., the DC link, can be slowed down so that the high charging power supplied to the passing vehicles does not reflect back “transient” to the power grid, refer to [0064] of Miller).
Regarding Claim 31, the combination of Boys and Miller teaches all of the limitations of Claim 28 above and further teaches, wherein the method comprises storing energy in the second circuit with a storage capacitor (an electrochemical capacitor, fig. 7 and refer to [0039] of Miller), and switching the second circuit to transfer energy from the storage capacitor to the third circuit concurrently with the transfer of power from the first circuit to the second circuit (101, 111, and 110, fig. 1A of Boys) .
Regarding Claim 32, the combination of Boys and Miller teaches all of the limitations of Claim 28 above and further teaches, wherein the method comprises buffering the first circuit from transient load demands imposed by the third circuit on the second circuit (refer to [0152] of Boys) (the electrochemical capacitor supplies a large burst of power to the high frequency inverter as a vehicle passes over the primary pad(s).  Although this configuration does not provide an active energy management on the electrochemical capacitor as in the circuit of FIG. 6, the voltage dynamics of the output of the AFE unit, i.e., the DC link, can be slowed down so that the high charging power supplied to the passing vehicles does not reflect back “buffering” or “absorb” to the power grid, refer to [0064] of Miller).
Regarding Claim 34, the combination of Boys and Miller teaches all of the limitations of Claim 28 above and further teaches wherein the method comprises rectifying AC current, from the power that is transferred wirelessly from the first circuit to the second circuit, to produce a DCAMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 6 Application Number: 15/324,736Dkt: 4050.032US1 Filing Date: January 9, 2017current, charging a DC capacitor with DC current from the rectifier to store energy in the second circuit, inverting a combined DC current, comprising the DC current from the rectifier and a DC current from the DC capacitor, to drive an induction coil, and wirelessly transferring power from the second circuit to a third circuit via the induction coil. (full bridge rectifier 120, fig. 40A, power from the full bridge rectifier charges the capacitor with the boost circuit, refer to [0231] of Boys).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258.  The examiner can normally be reached on 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/Examiner, Art Unit 2836
8 August 2022
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836